FRIEDMAN, Judge.
Mildred G. Walton1 (Appellant) appeals from an order of the Court of Common Pleas of Lancaster County (trial court) granting David A. Jones an easement for a private road that would traverse property owned by Appellant and a second property owned by Jere and Mary Brooks and connect Jones’ land to a public roadway.
The trial court found that Jones possessed title in the landlocked property involved here and granted Jones a perpetual easement and right-of-way between his property and Rawlingsville Road over and through property owned by the Brookses and property owned by Appellant. Appellant presently contests that action, asserting that because Jones could not prove that he was the legal owner of the landlocked property, he is not entitled to an easement over her land. In connection with that argument, we are asked2 to determine whether Jones has qualified for relief under the Act of June 13, 1836, P.L. 551, as amended, 36 P.S. §§ 2731-2891, commonly known as the Private Road Act, and whether Appellant should have been permitted to cross-examine Jones as to the existence of heirs to the title of his alleged predecessor. Alternatively, Appellant maintains that if the easement was properly granted, then she is entitled to more damages and that she should have been permit*490ted to erect a swinging gate at the established access road.
I.
Section 11 of the Private Road Act, 36 P.S. § 2731, states that a person may petition the court “for a road from their respective lands or leaseholds” to a public roadway.3 Appellant argues that for Jones to prevail, Jones must show that he possesses clear, legal title to the land. In doing so, Appellant assumes that because Jones has acquired title by a judgment in his favor in a Quiet Title Action, his title is insufficient to trigger rights provided by Section 11 of the Private Road Act. Appellant’s premise, however, is not supported by law.
Section 11 of the Private Road Act does not distinguish between the nature of the title, but provides only that the individual claiming a right to access be the property owner or a leaseholder. The trial court stated that the Quiet Title Action, which was never challenged, was definitive as against the world, that the time to challenge Jones’ title had long passed and that as a matter of fact and law Jones was the title holder to the property.4 Appellant has cited no authority, and we have found none to support her position that the trial court erred in granting Jones, as owner of the landlocked property, relief under Section 11 of the Private Road Act.
Moreover, once judgment was entered in the Quiet Title Action, any attack on Jones’ title is collateral and impermissible. 4 Goodrich Amram 2d § 1061(b):! (1991). *491Therefore, the trial court did not commit any error in restricting Appellant’s cross-examination of Jones concerning his title.
II.
Appellant, in claiming that she is entitled to more “appropriate damages,” has failed to make specific allegations as to what those damages are and has failed to present any expert testimony as to those damages. The trial court did not allow Appellant to so speculate, and we find no error in that refusal.
The reasons for her appeal to the damage assessment must include an indication of what error occurred and what damages she claims entitlement to. See Merida v. Unemployment Compensation Board of Review, 117 Pa.Commonwealth Ct. 181, 543 A.2d 593 (1988). A reviewing body needs “some indication, however inartfully stated, of precisely what error(s) occurred and where the tribunal should focus its attention.” Id. at 185, 543 A.2d at 595 (emphasis in original).
III.
Finally, Appellant argues that the trial court erred by failing to address her request to erect a gate at the access road. Sections 13 and 14 of the Private Road Act, 36 P.S. §§ 2733-34, give the owner of the land over which a private access road is authorized the ability to request the court’s permission to erect a swinging gate across the entrance to the private road.5 It is within the sound discretion of the trial court to consider any special request presented by a party and grant or deny that request. However, the trial court here has failed to address this issue. Therefore, we will remand this case for the trial court’s consideration of Appellant’s request as to the erection of a swinging gate.
Accordingly, we affirm the trial court’s decision but remand for determination of the erection of a swinging gate, which the trial court did not address.

ORDER

AND NOW, this 1st day of November, 1994, the order of the Court of Common Pleas of Lancaster County, dated August 27, 1993, at No. 1478 of 1986, is hereby affirmed; however, this case is remanded for consideration of Mildred G. Walton’s request to erect a swinging gate across the entrance of the private road, which the trial eourt did not address.
Jurisdiction relinquished.

. Appellant’s husband, J. Warren Walton, died in 1987; however, prior to that time, he was also a party to this action. Following his death, Appellant succeeded to his interest.


. Our scope of review is limited to ascertaining the validity of the court's jurisdiction, the regularity of the proceedings, reviewing questions of law, and whether there has been an abuse of discretion. In re Private Road in Union Township, 148 Pa.Commonwealth Ct. 522, 611 A.2d 1362 (1992).


. Section 11 of the Act, 36 P.S. § 2731, specifically provides:
The several courts of quarter sessions shall, in open court as aforesaid, upon the petition of one or more persons, associations, partnerships, stock companies, or corporations, for a road from their respective lands or leaseholds to a highway or place of necessary public resort, or to any private way leading to a highway, or upon the petition of the chief executive officer of any executive or administrative department of the State Government for a road from any public highway across any lands of any person, association, or corporation to the boundary line of any lands owned, controlled, or administered by the Commonwealth, direct a view to be had of the place where such road is requested, and a report thereof to be made, in the same manner as is directed by the said act of thirteenth June, one thousand eight hundred and thirty-six.


. The record reflects the following statements:
Q. Now, you indicated you made an effort to contact them. You’re not saying, are you, that you in fact named all the possible heirs in the quiet title action, are you?
MR. NUFFORT: Objection, Your Honor. I think the action in quiet title speaks for itself.
THE COURT: I don't see any reason for attacking the order in the quiet title action. If someone was to do that, the time for it has long gone by that the Court has to accept that as a definitive order.
MR. GILBERT: Well, I have no question, Your Honor, that the order is definitive against the people against whom it was brought.
THE COURT: It is definitive as against the world now.
MR. GILBERT: Well, that would not be my position.
THE COURT: Well that's—
MR. GILBERT: That's the position I would argue in my brief.
THE COURT: You will be arguing against the Court's perception of the law.
MR. GILBERT: Thank you, Your Honor. For the record, may I establish just what was done as far as who was gotten into the suit and who was not?
MR. NUFFORT: Your Honor, same objection.
THE COURT: I'm going to sustain the objection on that.
MR. GILBERT: So that I may be clear, I understand that the Court does not wish me to pursue any further questions regarding the quiet title action?
THE COURT: So far as trying to attack it collaterally, that’s correct.
MR. GILBERT: I'm not, Your Honor. Sony. I don’t mean to attack the quiet title action. We have no quarrel with the quiet title action that was filed. We are saying it wasn’t sufficient.
THE COURT: Well, that’s a quarrel. That's a collateral attack if I ever heard one, so that's why I'm not permitting you to — I think I have to accept that at face value.
MR. GILBERT: Okay. So that the record may be clear, we are arguing in our brief that an action against certain named Defendants is not an action against all the world and does not establish the title of the Plaintiff in that case against all the world or against anyone except the persons named in the suit.
THE COURT: I understand that. It is the same argument you have used with respect to the quitclaim, that you could get a quitclaim deed from ten people who might or might not have any interest in the property and it is only as good as against those people. I understand your argument.
(R.R. at 72a-74a.)


. Section 13 of the Private Road Act, 36 P.S. § 2733, provides:
In all cases of a private road, it shall be lawful for the owners of the land over which the same may be laid out or authorized, to apply to the court aforesaid for leave to hang and maintain at their own expense, swinging gates across the road, and thereupon the court shall direct the viewers appointed to view such road, or in case the road has been already laid out, may appoint other viewers in manner aforesaid, to inquire and report whether the same may be done without much inconvenience to the persons using such road.
Section 14 of the Private Road Act, 36 P.S. § 2734, provides:
If it shall appear to the court that a gate or gates may be hung as aforesaid, according to the prayer of the party, without much inconvenience to the person or persons using such road, they shall decree accordingly, and in such decree they shall order and direct that such gate or gates be made and kept in repair, and made easy for passing, by the respective owners of said land.